This is an appeal by the employer and its insurance carrier from a decision and award made by the Workmen’s Compensation Board. Claimant was employed as a receptionist-typist. While working she caught one of her feet in a string or wire and fell so that her face struck the floor. After this accident there were observable contusions on her nose and forehead. She worked for two days thereafter and then developed symptoms which indicated disablement due to cerebral thrombosis coupled with hemoplegia. The board found that this condition was a result of the accident. For medical proof of causal relation the board relied upon the testimony of a physician who said that the fall could have produced the cerebral incident and hemoplegia, although the same physician gave it as his opinion that the accident did not cause the condition. The only other physician called testified flatly against causal relation. Under the circumstances and on this record the hoard did not have before it substantial evidence to support its findings of causal relation. It had nothing to rely upon except speculation. We are aware that some cases have held the testimony of a physician to the effect that the accident could have produced a certain result was sufficient to sustain a finding of fact, hut we are aware of none where the same physician gave an opinion to the contrary. Moreover it seems rather obvious that the board was not competent to make the challenged finding based on a mere possibility, especially with relation to such an obscure condition as a brain injury. It may be possible that the requisite proof can be produced at another hearing and hence the claim should he remitted rather than dismissed. Award and decision reversed, with costs to appellants against the Workmen’s Compensation Board, and the matter remitted.
Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., coneur.